      Case 4:21-cv-01086 Document 23 Filed on 08/20/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           August 20, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

TIMOTHY K. CALLERY, JOHN B.                    §
FRAZIER, and JAMES T. WILLIAMS,                §
                                               §
                      Plaintiffs,              §
                                               §
vs.                                            §          CIVIL ACTION NO. H-21-1086
                                               §
EXXONMOBIL CORPORATION, and                    §
THE EXXONMOBIL MEDICAL PLAN,                   §
                                               §
                      Defendants.              §

                                      FINAL JUDGMENT

       For the reasons stated in the court’s Memorandum and Opinion entered this date, this

action is dismissed with prejudice.

       This is a final judgment.

               SIGNED on August 20, 2021, at Houston, Texas.



                                           _______________________________________
                                                        Lee H. Rosenthal
                                                 Chief United States District Judge
